COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Commitment of Christopher Williams

Appellate case number:    01-16-00745-CV

Trial court case number: 974879Z

Trial court:              178th District Court of Harris County

Date motion filed:        December 15, 2017

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED        GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Caughey


Date: January 4, 2018